               Case 2:20-cr-00135-RSL Document 32 Filed 09/30/20 Page 1 of 2




 1                                                 THE HONORABLE ROBERT S. LASNIK
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                     )   No. CR 20-135-RSL
 7                                                 )
                     Plaintiff,                    )
 8                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
 9                                                 )   PRETRIAL MOTIONS DEADLINE
     JOSE LUIS CASABLANCA, and                     )
10   JESSIE N. CRUZ,                               )
                                                   )
11                   Defendants.                   )
12
13          THE COURT has considered the unopposed motion of the parties to continue

14   the trial date and pretrial motions deadline (Dkt. #29), and the defendants’ knowing and

15   voluntary waivers (Dkts. #30, #31) and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendants the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the

24   defendants have requested more time to prepare for trial, to investigate the matter, to

25   gather evidence material to the defense, and to consider possible defenses; and

26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                      Seattle, Washington 98101
       (US v. Jose Casablanca; CR20-135RSL) - 1                                  (206) 553-1100
               Case 2:20-cr-00135-RSL Document 32 Filed 09/30/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendants in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of November 2,
 5   2020, and the new trial date is necessary to provide counsel for the defendants the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to March 29, 2021, and that pretrial motions shall be filed no later than
12   February 22, 2021.
13          DONE this 30th day of September, 2020.
14
15
16
                                                        A
                                                        Robert S. Lasnik
                                                        United States District Judge
17
18
19
     Presented by:
20
21   s/ Gregory Geist
     Assistant Federal Public Defender
22   Attorney for Jose Casablanca
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                       Seattle, Washington 98101
       (US v. Jose Casablanca; CR20-135RSL) - 2                                   (206) 553-1100
